Case: 10-20308 Document: 00511432943 Page: 1 Date Filed: 04/01/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                             April 1, 2011
                                     No. 10-20308
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

JEREMIAH DEWAYNE ARNOLD,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Southern District of Texas
                              USDC No. 4:07-CR-367-2


Before HIGGINBOTHAM, SMITH, and HAYNES, Circuit Judges.
PER CURIAM:*
       Jeremiah Dewayne Arnold was convicted of use of a firearm during a bank
robbery.    See 18 U.S.C. § 924(c).         Arnold was sentenced to the mandatory
minimum of 25 years of imprisonment. See § 924(c)(1)(C)(i). Arnold argues that
the district court erred in not allowing him to withdraw his guilty plea. He
contends that his plea was involuntary because he did not have the close
assistance of his retained counsel during the guilty plea stage of the proceedings.



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
     Case: 10-20308 Document: 00511432943 Page: 2 Date Filed: 04/01/2011

                                   No. 10-20308

Arnold asserts that he is innocent because he committed the bank robbery under
duress.
      In denying Arnold’s motion to withdraw his guilty plea, the district court
considered all of the factors set forth in United States v. Carr, 740 F.2d 339,
343-44 (5th Cir. 1984). Arnold has not demonstrated that the district court erred
in failing to find that the totality of the Carr factors weighed in favor of allowing
him to withdraw his guilty plea. See United States v. Powell, 354 F.3d 362, 370
(5th Cir. 2003). The district court’s admonishments to Arnold’s previous lawyer
regarding the quality of his representation demonstrate that the lack of the close
assistance of counsel was the Carr factor that weighed most heavily in Arnold’s
favor. See Carr, 740 F.2d at 343-44. The district court also specifically found
that the factors regarding Arnold’s delay in filing the motion, inconvenience to
the court, and any waste of judicial resources did not weigh against Arnold. See
id. at 344. On the other hand, the district court rejected Arnold’s late claim of
a duress defense, which was based upon the allegation that the other individual
in this robbery forced him to participate. Given that Arnold had robbed four
other banks with this individual and that Arnold never mentioned the duress
claim during his initial interviews with police officials, the district court did not
err in concluding that Arnold’s duress claim failed to establish his innocence of
the offense. See id.; United States v. Posada-Rios, 158 F.3d 832, 873 (5th Cir.
1998); Carr, 740 F.2d at 343-44. Also, despite retained counsel’s admittedly
lackadaisical attitude, the district court correctly noted that he obtained a good
deal for Arnold in connection with his plea agreement.
      Arnold has also failed to establish that his plea was unknowing and
involuntary. See United States v. Brady, 397 U.S. 742, 748 (1970); Carr, 740
F.2d at 344. Nor can Arnold show that after two and a half years, withdrawal
of his plea would not prejudice the Government. See Carr, 740 F.2d at 344.
Considering the totality of the Carr factors, Arnold has not demonstrated that
the district court erred in concluding that he had not shown “a fair and just

                                         2
    Case: 10-20308 Document: 00511432943 Page: 3 Date Filed: 04/01/2011

                                 No. 10-20308

reason” for withdrawing his guilty plea.         See Powell, 354 F.3d at 370.
Accordingly, the district court did not abuse its discretion in denying Arnold’s
motion to withdraw his plea of guilty. See id.     AFFIRMED.




                                       3